          Case 5:19-cv-03000-VKD Document 1 Filed 05/30/19 Page 1 of 14



 1   RACHELE R. BYRD (SBN 190634)
     MARISA C. LIVESAY (SBN 223247)
 2   BRITTANY N. DEJONG (SBN 258766)
     WOLF HALDENSTEIN ADLER
 3     FREEMAN & HERZ LLP
     750 B Street, Suite 1820
 4   San Diego, CA 92101
 5   Telephone: (619) 239-4599
     Facsimile: (619) 234-4599
 6   byrd@whafh.com
     livesay@whafh.com
 7   dejong@whafh.com

 8   Attorneys for Plaintiff
     [Additional Counsel on Signature Page]
 9
10
                                   UNITED STATES DISTRICT COURT
11                               NORTHERN DISTRICT OF CALIFORNIA
12   ELAINE WANG,                                 )   Case No.
                                                  )
13                                                )
                    Plaintiff,
                                                  )
14                                                )   COMPLAINT FOR VIOLATIONS OF
     v.                                           )   SECTIONS 14(a) AND 20(a) OF THE
15
                                                  )   SECURITIES EXCHANGE ACT OF
16   AQUANTIA CORP., FARAJ AALAEI,                )   1934
     DMITRY AKHANOV, DR. BAMI                     )
17   BASTANI, KEN PELOWSKI, GEOFFREY              )   DEMAND FOR JURY TRIAL
     G. RIBAR, SAM SRINIVASAN, ANDERS             )
18   SWAHN, and LIP-BU TAN,                       )
                                                  )
19                          Defendants.           )
                                                  )
20                                                )
                                                  )
21                                                )
                                                  )
22
23
24
25
26
27
28




                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
        Case 5:19-cv-03000-VKD Document 1 Filed 05/30/19 Page 2 of 14



 1          Plaintiff Elaine Wang (“Plaintiff”), by her attorneys, makes the following allegations
 2   against Aquantia Corp. (“Aquantia” or the “Company”) and the members of the board of directors
 3   of Aquantia (the “Board” or “Individual Defendants,” along with Aquantia, collectively referred
 4   to as the “Defendants”), for their violations of Sections 14(a) and 20(a) of the Securities
 5   Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), SEC Rule 14a-9, 17
 6   C.F.R. 240.14a-9, and Regulation G, 17 C.F.R. § 244.100 in connection with the proposed merger
 7   (the “Proposed Transaction”) between Aquantia and affiliates of Marvell Technology Group Ltd.
 8   (“Marvell”). The allegations in this complaint are based on the personal knowledge of Plaintiff as
 9   to herself and on information and belief (including the investigation of counsel and review of
10   publicly available information) as to all other matters stated herein.
11                                           INTRODUCTION
12            1.     This is an action brought by Plaintiff to enjoin the Proposed Transaction whereby
13   Antigua Acquisition Corp., a wholly owned subsidiary of Marvell (“Merger Sub”) will merge
14   with and into Aquantia, with Aquantia continuing as the surviving corporation in the Proposed
15   Transaction and a wholly owned subsidiary of Marvell, for $13.25 in cash for each Aquantia
16   share owned (the “Merger Consideration”). The Board has unanimously recommended to the
17   Company’s stockholders that they vote for the Proposed Transaction.
18           2.    To convince Aquantia stockholders to vote in favor of the Proposed Transaction, on
19   May 29, 2019, the Board authorized the filing of a materially incomplete and misleading
20   Preliminary Proxy Statement on Schedule 14A (the “Proxy”) with the Securities and Exchange
21   Commission (“SEC”). The Proxy violates Sections 14(a) and 20(a) of the Exchange Act by
22   noncompliance with Regulation G and SEC Rule 14a-9 (17 C.F.R. § 244.100 and 17 C.F.R.
23   § 240.14a-9, respectively).
24           3.    Defendants have failed to disclose certain material information necessary for
25   Aquantia stockholders to properly assess the fairness of the Proposed Transaction, thereby
26   violating SEC rules and regulations and rendering certain statements in the Proxy materially
27   incomplete and misleading.
28


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                   -1-
        Case 5:19-cv-03000-VKD Document 1 Filed 05/30/19 Page 3 of 14



 1           4.    In particular, the Proxy contains materially incomplete and misleading information
 2   concerning the financial forecasts for the Company prepared and relied upon by the Board in
 3   recommending the Company’s stockholders to vote in favor of the Proposed Transaction. The
 4   same forecasts were used by Aquantia’s financial advisor, Barclays Capital Inc. (“Barclays”) in
 5   conducting their valuation analyses in support of their fairness opinions. The Proxy also contains
 6   materially incomplete and misleading information concerning certain financial analyses
 7   performed by Barclays.
 8           5.    The material information that has been omitted from the Proxy must be disclosed
 9   prior to the forthcoming stockholder vote in order to allow the stockholders to make an informed
10   decision regarding the Proposed Transaction.
11           6.    For these reasons, and as set forth in detail herein, Plaintiff asserts claims against
12   Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act, based on Defendants’
13   violations of Regulation G and Rule 14a-9. Plaintiff seeks to enjoin Defendants from holding the
14   stockholders vote on the Proposed Transaction and taking any steps to consummate the Proposed
15   Transaction unless, and until, all material information discussed below is disclosed to Aquantia
16   stockholders sufficiently in advance of the vote on the Proposed Transaction or, in the event the
17   Proposed Transaction is consummated without corrective disclosures, to recover damages
18   resulting from Defendants’ violations of the Exchange Act.
19                                   JURISDICTION AND VENUE
20           7.    This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange
21   Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges
22   violations of Section 14(a) and 20(a) of the Exchange Act.
23           8.    This Court has personal jurisdiction over each defendant named herein because
24   each defendant is either a corporation that does sufficient business in California or an individual
25   who has sufficient minimum contacts with California to render the exercise of jurisdiction by the
26   California courts permissible under traditional notions of fair play and substantial justice. All of
27   the Defendants conduct business and/or maintain offices in California. The corporate office of
28   Aquantia is located at 91 East Tasman Drive, Suite 100, San Jose, CA 95134.


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                     -2-
        Case 5:19-cv-03000-VKD Document 1 Filed 05/30/19 Page 4 of 14



 1           9.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.
 2   § 78aa, as well as under 28 U.S.C. § 1391, because Aquantia is headquartered in this District.
 3                                               PARTIES
 4           10.   Plaintiff has owned the common stock of Aquantia since prior to the announcement
 5   of the Proposed Transaction herein complained of and continues to own this stock.
 6           11.   Aquantia is a corporation duly organized and existing under the laws of Delaware
 7   and maintains its principal offices in San Jose, California. Aquantia is, and at all relevant times
 8   hereto was, listed and traded on the New York Stock Exchange under the symbol “AQ.”
 9           12.   Defendant Faraj Aalaei has served as the Company’s President and Chief Executive
10   Officer since January 2009 and as the Company’s Chairman of the Board since October 2016.
11           13.   Defendant Dmitry Akhanov has served as a member of the Board since 2013.
12           14.   Defendant Dr. Bami Bastani has served as a member of the Board since June 2016.
13           15.   Defendant Ken Pelowski has served as a member of the Board since April 2013.
14           16.   Defendant Geoffrey G. Ribar has served as a member of the Board since September
15   2017.
16           17.   Defendant Sam Srinivasan has served as a member of the Board since March 2016.
17           18.   Defendant Anders Swahn has served as a member of the Board since August 2008.
18           19.   Defendant Lip-Bu Tan is the Company’s Lead Director and has served as a member
19   of the Board since October 2015.
20           20.   The Defendants referred to in paragraphs 12-19 are collectively referred to herein as
21   the “Individual Defendants” and/or the “Board.”
22           21.   The Defendants referred to in paragraphs 11-19 are collectively referred to herein as
23   the “Defendants.”
24                                  SUBSTANTIVE ALLEGATIONS
25   The Proposed Transaction
26           22.   On May 6, 2019, Aquantia and Marvell jointly announced that it had entered into
27   the Agreement and Plan of Merger (the “Merger Agreement”):
28


                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                      -3-
     Case 5:19-cv-03000-VKD Document 1 Filed 05/30/19 Page 5 of 14



 1       SANTA CLARA, Calif. and SAN JOSE, Calif., May 6, 2019 /PRNewswire/ --
         Marvell Technology Group Ltd. (NASDAQ: MRVL), a leader in infrastructure
 2
         semiconductor solutions, and Aquantia, Corp. (NYSE: AQ), a leader in Multi-Gig
 3       Ethernet connectivity, today announced a definitive agreement, approved by the
         boards of directors of both companies, under which Marvell will acquire all
 4       outstanding shares of Aquantia common stock in exchange for consideration of
 5       $13.25 per share in cash.

 6       The acquisition of Aquantia complements Marvell’s portfolio of copper and
         optical physical layer product offerings and extends its position in the Multi-Gig
 7       2.5G/5G/10G Ethernet segments. In particular, Aquantia’s innovative Multi-gig
 8       automotive PHYs, coupled with Marvell’s industry-leading gigabit PHY and
         secure switch products, creates the broadest and most advanced range of high-
 9       speed in-car networking solutions in the world. This unique combination
         accelerates Marvell’s vision for the future of automotive networking with speeds
10       necessary to enable level 4 and 5 autonomous driving.
11
         As the automotive industry increasingly adopts Ethernet in-vehicle networks for
12       mainstream models, the number of related ports is expected to grow dramatically
         at a 62% annualized growth trajectory, from 53 million in 2018 to 367 million by
13       2022.
14
         “Our acquisition of Aquantia will fuel Marvell’s leadership in the transformation
15       of the in-car network to high-speed Ethernet over the next decade,” said Matt
         Murphy, president and CEO of Marvell. “At the same time, Aquantia extends our
16
         reach in the rapidly emerging Multi-Gig segment of network infrastructure and
17       creates a leading end-to-end Ethernet connectivity portfolio.”

18       “Marvell and Aquantia share a vision where the network – whether in an
         autonomous vehicle, an enterprise application or in cloud infrastructure – can
19
         seamlessly power the data economy,” said Faraj Aalaei, chairman and CEO of
20       Aquantia. “This is a fantastic opportunity as our customers will benefit from
         Marvell’s global scale and expanding footprint in Multi-Gig network
21       applications.”
22
         The transaction is expected to be immediately accretive to Marvell’s non-GAAP
23       earnings per share and generate significant annual run-rate synergies of $40
         million to be realized within 12 months after the transaction closes.
24
25       Transaction Structure and Terms

26       Under the terms of the definitive agreement, Marvell will pay Aquantia’s
         stockholders $13.25 per share in cash. This represents approximately $452
27       million in transaction value after adjusting for net cash on Aquantia’s balance
28       sheet. Marvell intends to finance the transaction with cash on hand and revolver


                         COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                       AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                              -4-
        Case 5:19-cv-03000-VKD Document 1 Filed 05/30/19 Page 6 of 14



 1           borrowings. The transaction is not subject to any financing condition and is
             expected to close by the end of CY2019, subject to regulatory approval as well as
 2
             other customary closing conditions, including the adoption by Aquantia’s
 3           stockholders of the merger agreement.

 4           In connection with the execution of the definitive agreement, certain stockholders
 5           of Aquantia, together holding approximately 17 percent of the outstanding shares
             of common stock of Aquantia, have agreed to vote their shares in favor of the
 6           transaction under a voting and support agreement.
 7
     The Materially Misleading and Incomplete Solicitation Statement
 8
            23.      On May 29, 2019, Defendants caused the Proxy to be filed with the SEC in
 9
     connection with the Proposed Transaction. The Proxy solicits the Company’s shareholders to vote
10
     in favor of the Proposed Transaction. Defendants were obligated to carefully review the Proxy
11
     before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it
12
     did not contain any material misrepresentations or omissions. However, the Proxy misrepresents
13
     and/or omits material information that is necessary for the Company’s shareholders to make an
14
     informed decision concerning whether to vote in favor of the Proposed Transaction, in violation
15
     of Sections 14(a) and 20(a) of the Exchange Act.
16
     Financial Forecasts
17
            24.      The Proxy fails to provide material information concerning the Company’s
18
     financial forecasts, which were developed by the Company’s management and relied upon by the
19
     Board in recommending that the shareholders vote in favor of the Proposed Transaction. Proxy at
20
     40. These financial forecasts were also relied upon by the Company’s financial advisor, Barclays,
21
     in rendering its fairness opinions.
22
            25.      With respect to the Projections, the Proxy discloses the values and definitions of
23
     certain financial metrics, including NOPAT, EBITDAS, and Unlevered Free Cash Flow, but fails
24
     to provide: (i) the value of certain line items used to calculate these non-GAAP measures, or (ii) a
25
     reconciliation to their most comparable GAAP measures, in direct violation of Regulation G and
26
     consequently Section 14(a). Proxy at 42-43.
27
            26.      The SEC has indicated that if the most directly comparable GAAP measure is not
28


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                     -5-
        Case 5:19-cv-03000-VKD Document 1 Filed 05/30/19 Page 7 of 14



 1   accessible on a forward-looking basis, the company must disclose that fact, provide any
 2   reconciling information that is available without unreasonable effort, identify any unavailable
 3   information and disclose the probable significance of that information. A company is permitted to
 4   provide the projected non-GAAP measure, omit the quantitative reconciliation and qualitatively
 5   explain the types of gains, losses, revenues or expenses that would need to be added to or
 6   subtracted from the non-GAAP measure to arrive at the most directly comparable GAAP
 7   measure, without attempting to quantify all those items.
 8          27.      When a company discloses non-GAAP financial measures in a registration
 9   statement that were relied on by a board of directors to recommend that shareholders exercise
10   their corporate suffrage rights in a particular manner, the company must, pursuant to SEC
11   regulatory mandates, also disclose all forecasts and information necessary to make the non-GAAP
12   measures not misleading, and must provide a reconciliation (by schedule or other clearly
13   understandable method) of the differences between the non-GAAP financial measure disclosed or
14   released with the most comparable financial measure or measures calculated and presented in
15   accordance with GAAP. 17 C.F.R. § 244.100.
16          28.      Indeed, the SEC has increased its scrutiny of the use of non-GAAP financial
17   measures in communications with shareholders. Former SEC Chairwoman Mary Jo White has
18   stated that the frequent use by publicly traded companies of unique company-specific, non-GAAP
19   financial measures (as Aquantia included in the Proxy here), implicates the centerpiece of the
20   SEC’s disclosures regime:
21
           In too many cases, the non-GAAP information, which is meant to supplement the
22         GAAP information, has become the key message to investors, crowding out and
           effectively supplanting the GAAP presentation.         Jim Schnurr, our Chief
23         Accountant, Mark Kronforst, our Chief Accountant in the Division of Corporation
24         Finance and I, along with other members of the staff, have spoken out frequently
           about our concerns to raise the awareness of boards, management and investors.
25         And last month, the staff issued guidance addressing a number of troublesome
           practices which can make non-GAAP disclosures misleading: the lack of equal or
26         greater prominence for GAAP measures; exclusion of normal, recurring cash
27         operating expenses; individually tailored non-GAAP revenues; lack of consistency;
           cherrypicking; and the use of cash per share data. I strongly urge companies to
28         carefully consider this guidance and revisit their approach to non-GAAP


                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                  -6-
           Case 5:19-cv-03000-VKD Document 1 Filed 05/30/19 Page 8 of 14



 1           disclosures. I also urge again, as I did last December, that appropriate controls be
             considered and that audit committees carefully oversee their company’s use of non-
 2
             GAAP measures and disclosures.1
 3            29.      The SEC has repeatedly emphasized that disclosure of non-GAAP forecasts can
 4   be inherently misleading and has therefore heightened its scrutiny of the use of such forecasts.2
 5   Indeed, the SEC’s Division of Corporation Finance released a new and updated Compliance and
 6   Disclosure Interpretation (“C&DI”) on the use of non-GAAP financial measures to clarify the
 7   extremely narrow and limited circumstances, known as the business combination exemption,
 8   where Regulation G would not apply.3
 9            30.      More importantly, the C&DI clarifies when the business combination exemption
10   does not apply:
11
               There is an exemption from Regulation G and Item 10(e) of Regulation S-K for
12             non-GAAP financial measures disclosed in communications subject to Securities
13             Act Rule 425 and Exchange Act Rules 14a-12 and 14d-2(b)(2); it is also intended
               to apply to communications subject to Exchange Act Rule 14d-9(a)(2). This
14             exemption does not extend beyond such communications. Consequently, if the
               same non-GAAP financial measure that was included in a communication filed
15             under one of those rules is also disclosed in a Securities Act registration
16             statement, proxy statement, or tender offer statement, this exemption from
               Regulation G and Item 10(e) of Regulation S-K would not be available for that
17             non-GAAP financial measure.
     Id.
18
19    1
             Mary Jo White, Keynote Address, International Corporate Governance Network Annual
20    Conference: Focusing the Lens of Disclosure to Set the Path Forward on Board Diversity, Non-
      GAAP, and Sustainability (June 27, 2016), https://www.sec.gov/news/speech/chair-white-icgn-
21    speech.html (last visited Mar. 7, 2019) (emphasis added).
22    2
              See, e.g., Nicolas Grabar and Sandra Flow, Non-GAAP Financial Measures: The SEC’s
      Evolving Views, HARVARD LAW SCHOOL FORUM ON CORPORATE GOVERNANCE AND FINANCIAL
23
      REGULATION (June 24, 2016), https://corpgov.law.harvard.edu/2016/06/24/non-gaap-financial-
24    measures-the-secs-evolving-views/ (last visited Mar. 7, 2019); Gretchen Morgenson, Fantasy
      Math Is Helping Companies Spin Losses Into Profits, N.Y. TIMES, Apr. 22, 2016,
25    http://www.nytimes.com/2016/04/24/business/fantasy-math-is-helping-companies-spin-losses-
      into-profits.html?_r=0 (last visited Mar. 7, 2019).
26
      3
             Non-GAAP Financial Measures, U.S. SECURITIES AND EXCHANGE COMMISSION (Apr. 4,
27    2018), https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm#101 (last visited Mar.
28    7, 2019). To be sure, there are other situations where Regulation G would not apply but are not
      applicable here.

                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                    -7-
        Case 5:19-cv-03000-VKD Document 1 Filed 05/30/19 Page 9 of 14



 1           31.     Thus, the C&DI makes clear that the so-called “business combination” exemption
 2   from the Regulation G non-GAAP to GAAP reconciliation requirement applies solely to the
 3   extent that a third-party, such as a financial advisor, has utilized projected non-GAAP financial
 4   measures to render a report or opinion to the Board. To the extent the Board also examined and
 5   relied on internal financial forecasts to recommend a transaction, Regulation G applies.
 6            32.    Thus, to bring the Proxy into compliance with Regulation G as well as cure the
 7   materially misleading nature of the forecasts under SEC Rule 14a-9 as a result of the omitted
 8   information, Defendants must provide a reconciliation table of the non-GAAP measures to the
 9   most comparable GAAP measures.
10   Financial Analyses
11            33.    With respect to Barclays’s Discounted Cash Flow Analysis, the Proxy fails to
12   disclose: (i) the line items used to calculate the Company’s unlevered free cash flows utilized by
13   Barclays; (ii) the basis for Barclays’s selection of the range of discount rates of 14.5% to 16.0%
14   including the assumptions for calculating the Company’s weighted average cost of capital;
15   (iii) the basis for Barclays’s selection of the exit multiples of 9.0x to 11.0x; (iv) the Company’s
16   cash net of debt as of March 30, 2019 as provided by Aquantia management; and (v) the number
17   of fully diluted shares of Company common stock, adjusted for restricted stock units,
18   performance stock units, and stock options, outstanding as of May 3, 2019.
19            34.    In sum, the Proxy independently violates both: (i) Regulation G, which requires a
20   presentation and reconciliation of any non-GAAP financial measure to their most directly
21   comparable GAAP equivalent; and (ii) Rule 14a-9, since the material omitted information renders
22   certain statements, discussed above, materially incomplete and misleading.          As the Proxy
23   independently contravenes the SEC rules and regulations, Defendants violated Section 14(a) and
24   Section 20(a) of the Exchange Act by filing the Proxy to garner votes in support of the Proposed
25   Transaction from Aquantia shareholders.
26            35.    Absent disclosure of the foregoing material information prior to the special
27   shareholder meeting to vote on the Proposed Transaction, Plaintiff will not be able to make a fully
28   informed decision regarding whether to vote in favor of the Proposed Transaction, and she is thus


                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                    -8-
       Case 5:19-cv-03000-VKD Document 1 Filed 05/30/19 Page 10 of 14



 1   threatened with irreparable harm, warranting the injunctive relief sought herein.
 2
                                     FIRST CAUSE OF ACTION
 3
               (Against All Defendants for Violations of Section 14(a) of the Exchange Act
 4                         and 17 C.F.R. § 244.100 Promulgated Thereunder)

 5             36.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth

 6   herein.

 7             37.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the

 8   use of the mails or by any means or instrumentality of interstate commerce or of any facility of a

 9   national securities exchange or otherwise, in contravention of such rules and regulations as the

10   Commission may prescribe as necessary or appropriate in the public interest or for the protection

11   of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

12   authorization in respect of any security (other than an exempted security) registered pursuant to

13   section 78l of this title.” 15 U.S.C. § 78n(a)(1).

14             38.   As set forth above, the Proxy omits information required by SEC Regulation G,

15   17 C.F.R. § 244.100, which independently violates Section 14(a). SEC Regulation G among other

16   things, requires an issuer that chooses to disclose a non-GAAP measure to provide a presentation

17   of the “most directly comparable” GAAP measure, and a reconciliation “by schedule or other

18   clearly understandable method” of the non-GAAP measure to the “most directly comparable”

19   GAAP measure. 17 C.F.R. § 244.100(a).

20             39.   The failure to reconcile the numerous non-GAAP financial measures included in

21   the Proxy violates Regulation G and constitutes a violation of Section 14(a).

22                                 SECOND CAUSE OF ACTION
               (Against All Defendants for Violations of Section 14(a) of the Exchange Act
23                             and Rule 14a-9 Promulgated Thereunder)
24             40.   Plaintiff repeats and re-alleges each allegation set forth above as if fully set forth
25   herein.
26             41.   SEC Rule 14a-9 prohibits the solicitation of shareholder votes in registration
27   statements that contain “any statement which, at the time and in the light of the circumstances
28   under which it is made, is false or misleading with respect to any material fact, or which omits to


                               COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                             AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                       -9-
       Case 5:19-cv-03000-VKD Document 1 Filed 05/30/19 Page 11 of 14



 1   state any material fact necessary in order to make the statements therein not false or misleading.”
 2   17 C.F.R. § 240.14a-9.
 3            42.    Regulation G similarly prohibits the solicitation of shareholder votes by
 4   “mak[ing] public a non-GAAP financial measure that, taken together with the information
 5   accompanying that measure . . . contains an untrue statement of a material fact or omits to state a
 6   material fact necessary in order to make the presentation of the non-GAAP financial measure . . .
 7   not misleading.” 17 C.F.R. § 244.100(b).
 8            43.    Defendants have issued the Proxy with the intention of soliciting shareholder
 9   support for the Proposed Transaction. Each of the Defendants reviewed and authorized the
10   dissemination of the Proxy, which fails to provide critical information regarding, amongst other
11   things, the financial forecasts for the Company.
12            44.    In so doing, Defendants made untrue statements of fact and/or omitted material
13   facts necessary to make the statements made not misleading. Each of the Individual Defendants,
14   by virtue of their roles as officers and/or directors, were aware of the omitted information but
15   failed to disclose such information, in violation of Section 14(a). The Individual Defendants were
16   therefore negligent, as they had reasonable grounds to believe material facts existed that were
17   misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such
18   information to shareholders although they could have done so without extraordinary effort.
19            45.    The Individual Defendants knew or were negligent in not knowing that the Proxy
20   is materially misleading and omits material facts that are necessary to render it not misleading.
21   The Individual Defendants undoubtedly reviewed and relied upon the omitted information
22   identified above in connection with their decision to approve and recommend the Proposed
23   Transaction.
24            46.    The Individual Defendants knew or were negligent in not knowing that the
25   material information identified above has been omitted from the Proxy, rendering the sections of
26   the Proxy identified above to be materially incomplete and misleading.
27            47.    The Individual Defendants were, at the very least, negligent in preparing and
28   reviewing the Proxy. The preparation of a registration statement by corporate insiders containing


                             COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                           AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                   - 10 -
       Case 5:19-cv-03000-VKD Document 1 Filed 05/30/19 Page 12 of 14



 1   materially false or misleading statements or omitting a material fact constitutes negligence. The
 2   Individual Defendants were negligent in choosing to omit material information from the Proxy or
 3   failing to notice the material omissions in the Proxy upon reviewing it, which they were required
 4   to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately
 5   involved in the process leading up to the signing of the Merger Agreement and the preparation of
 6   the Company’s financial forecasts.
 7             48.   Aquantia is also deemed negligent as a result of the Individual Defendants’
 8   negligence in preparing and reviewing the Proxy.
 9             49.   The misrepresentations and omissions in the Proxy are material to Plaintiff, who
10   will be deprived of her right to cast an informed vote if such misrepresentations and omissions are
11   not corrected prior to the vote on the Proposed Transaction.
12             50.   Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
13   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
14   Defendants’ actions threaten to inflict.
15                                    THIRD CAUSE OF ACTION
                                 (Against The Individual Defendants for
16                           Violations of Section 20(a) of the Exchange Act)
17             51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

18   herein.

19             52.   The Individual Defendants acted as controlling persons of Aquantia within the

20   meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

21   officers and/or directors of Aquantia, and participation in and/or awareness of the Company’s

22   operations and/or intimate knowledge of the incomplete and misleading statements contained in

23   the Proxy filed with the SEC, they had the power to influence and control and did influence and

24   control, directly or indirectly, the decision making of the Company, including the content and

25   dissemination of the various statements that Plaintiff contends are materially incomplete and

26   misleading.

27             53.   Each of the Individual Defendants was provided with or had unlimited access to

28   copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                      - 11 -
       Case 5:19-cv-03000-VKD Document 1 Filed 05/30/19 Page 13 of 14



 1   shortly after these statements were issued and had the ability to prevent the issuance of the
 2   statements or cause the statements to be corrected.
 3            54.    In particular, each of the Individual Defendants had direct and supervisory
 4   involvement in the day-to-day operations of the Company, and, therefore, is presumed to have
 5   had the power to control or influence the particular transactions giving rise to the Exchange Act
 6   violations alleged herein, and exercised the same. The Proxy at issue contains the unanimous
 7   recommendation of each of the Individual Defendants to approve the Proposed Transaction. They
 8   were thus directly involved in preparing the Proxy.
 9            55.    In addition, as the Proxy sets forth at length, and as described herein, the
10   Individual Defendants were involved in negotiating, reviewing, and approving the Merger
11   Agreement. The Proxy purports to describe the various issues and information that the Individual
12   Defendants reviewed and considered. The Individual Defendants participated in drafting and/or
13   gave their input on the content of those descriptions.
14            56.    By virtue of the foregoing, the Individual Defendants have violated Section 20(a)
15   of the Exchange Act.
16            57.    As set forth above, the Individual Defendants had the ability to exercise control
17   over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by
18   their acts and omissions as alleged herein. By virtue of their positions as controlling persons,
19   these Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and
20   proximate result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.
21            58.    Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s
22   equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that
23   Defendants’ actions threaten to inflict.
24                                         RELIEF REQUESTED
25            WHEREFORE, Plaintiff demands judgment against Defendants as follows:
26            A.     Preliminarily and permanently enjoining Defendants and their counsel, agents,
27   employees and all persons acting under, in concert with, or for them, from proceeding with,
28   consummating, or closing the Proposed Transaction, unless and until the Company discloses the


                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                  - 12 -
       Case 5:19-cv-03000-VKD Document 1 Filed 05/30/19 Page 14 of 14



 1   material information discussed above which has been omitted from the Proxy;
 2             B.    In the event that the proposed transaction is consummated, rescinding it and
 3   setting it aside, or awarding rescissory damages;
 4             C.    Awarding compensatory damages against Defendants, individually and severally,
 5   in an amount to be determined at trial, together with pre-judgment and post-judgment interest at
 6   the maximum rate allowable by law, arising from the Proposed Transaction;
 7             D.    Awarding Plaintiff the costs and disbursements of this action and reasonable
 8   allowances for fees and expenses of Plaintiff’s counsel and experts; and
 9             E.    Granting Plaintiff such other and further relief as the Court may deem just and
10   proper.
11                                    DEMAND FOR JURY TRIAL
12             Plaintiff hereby demands a trial by jury.
13   DATED: May 30, 2019                                   WOLF HALDENSTEIN ADLER
                                                            FREEMAN & HERZ LLP
14
15                                                         By: /s/ Rachele R. Byrd
                                                           RACHELE R. BYRD
16                                                         MARISA C. LIVESAY
                                                           BRITTANY N. DEJONG
17                                                         750 B Street, Suite 1820
                                                           San Diego, CA 92101
18                                                         Telephone: (619) 239-4599
                                                           Facsimile: (619) 234-4599
19                                                         byrd@whafh.com
                                                           livesay@whafh.com
20                                                         dejong@whafh.com
21
                                                           Of Counsel:
22
                                                           WOLF HALDENSTEIN ADLER
23                                                          FREEMAN & HERZ LLP
                                                           GLORIA KUI MELWANI
24                                                         270 Madison Avenue
25                                                         New York, NY 10016
                                                           Telephone: (212) 545-4600
26                                                         Facsimile: (212) 686-0114
27                                                         Counsel for Plaintiff
28   804751




                              COMPLAINT FOR VIOLATIONS OF SECTIONS 14(a)
                            AND 20(a) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                                                                   - 13 -
